PER CURIAM.
This appeal is from an order entered after final judgment denying appellant/defendant’s motion for disqualification of trial judge. See Florida Rule of Appellate Procedure 9.130(a)(4). The motion to recuse filed below alleged that defendant feared he would not receive fair consideration by the trial judge on his motion for rehearing because, during the trial, the judge had refused to allow him to introduce what he considered key evidence. When his attorney persisted in referring to and/or arguing the admissibility of the evidence, the trial judge expressed her dissatisfaction by becoming “nastier and more hostile and commenced raising her voice.”
After reviewing the initial brief, we find the trial court’s order did not rule on the truth of the allegations in the affidavit but properly denied the motion to recuse as facially insufficient.
Accordingly, the appealed order is summarily affirmed. See Florida Rule of Appellate Procedure 9.315(a).
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.